Case 3:20-cv-00009-RDM Documents Filed 10/06/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARRYL PARKMAN, :

: CIVIL ACTION NO. 3:20-CV-09
Plaintiff, : (JUDGE MARIANI)

: (Magistrate Judge Arbuckle)

Vv.
: FILED
WILLIAM WOLFE, et al., : SCRANTON
Defendants. pA

 

 

Z {7

     

PER
ORDER

Vi
AND NOW, THIS i" bay OF OCTOBER 2020, upon review of Magistrate Judge
William |. Arbuckle’s Report and Recommendation (“R&R) (Doc. 7) for clear error or
manifest injustice, the Court concludes that leave to amend is properly granted in the
circumstances presented here,’ and IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 7) is ADOPTED AS MODIFIED for the reasons set forth therein:
2. The Clerk of Court is directed to DISMISS the Complaint (Doc. 1) WITHOUT
PREJUDICE;
3. Plaintiff is granted leave to file an amended complaint on or before October 21,

2020;2

 

1 The Magistrate Judge recommends dismissal with prejudice because Plaintiff did not file an
amended complaint after being given the opportunity to do so before the R&R was issued. (Doc. 7 at 11;
see also Doc. 6.) Because the opportunity to amend preceded the R&R and this is the Court's first review
of the matter, the Court will allow Plaintiff a further opportunity to amend.

2 Plaintiff is placed on notice that any amended complaint must be complete in all respects; it must
be a new pleading that complies with the requirements of the Federal Rules of Civil Procedure which
Case 3:20-cv-00009-RDM Documents Filed 10/06/20. Page 2 of 2

4. Failure to timely file an amended complaint will result in dismissal of this action with

       
 

a eee
prejudice. N

  

Rébert B. Mariart

United States District Judge

 

stands by itself without reference to the complaint already filed. The amended complaint will completely
replace the original complaint, therefore if Plaintiff chooses to file an amended complaint, the original
complaint will have no role in the future of this case.
